Exhibit 10.3

SIXTH AMENDMENT TO LEASE AGREEMENT

DATED AS OF JULY 28, 2014

BY AND BETWEEN

ESA P PORTFOLIO L.L.C.,

ESA P PORTFOLIO MD TRUST, AND

ESH/TN PROPERTIES L.L.C.

INDIVIDUALLY AND COLLECTIVELY

AS LANDLORD

AND

ESA P PORTFOLIO OPERATING LESSEE LLC

AS TENANT



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO LEASE AGREEMENT

THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Agreement”) is entered into as of
July 28, 2014, by and between ESA P PORTFOLIO L.L.C., a Delaware limited
liability company, ESA P PORTFOLIO MD TRUST, a Delaware statutory trust, and
ESH/TN PROPERTIES L.L.C., a Delaware limited liability company (individually and
collectively, “Landlord”), and ESA P PORTFOLIO OPERATING LESSEE LLC (f/k/a ESA P
Portfolio Operating Lessee Inc.), a Delaware limited liability company
(“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of October 8, 2010 as amended by (a) that certain First Amendment to Lease
Agreement dated as of April 9, 2012, (b) that certain Second Amendment to Lease
Agreement dated as of November 30, 2012, (c) that certain Third Amendment to
Lease Agreement dated as of December 13, 2012, (d) that certain Fourth Amendment
to Lease Agreement dated as of April 15, 2013 and (e) that certain Fifth
Amendment to Lease Agreement (the “Fifth Amendment”) dated as of November 11,
2013 (collectively, as so amended, the “Original Lease Agreement”) pursuant to
which Landlord has agreed to lease the Leased Property (as defined in the
Original Lease Agreement) to Tenant and Tenant has agreed to lease the Leased
Property from Landlord, all subject to and upon the terms and conditions set
forth in the Original Lease Agreement;

WHEREAS, in connection with the sale of Hotel #198 and Hotel #201 (collectively,
the “Marietta and Riverdale Hotels”), Landlord and Tenant wish to remove the
Marietta and Riverdale Hotels from the definitions of Land and Leased Property
and to appropriately adjust the Rent tor reflect such sale; and

WHEREAS, Landlord and Tenant wish to amend and modify the Original Lease
Agreement as hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows.

1. Amendment. In connection with the sale of the Marietta and Riverdale Hotels,

(a) Exhibit A of the Original Lease Agreement (as replaced in its entirety by
Annex A to the Fifth Amendment) is hereby amended by deleting the following
Hotels therefrom:



--------------------------------------------------------------------------------

    

Address

   Minimum Rent
– Through
12/31/2014      Minimum
Rent – 2015      Minimum
Rent – 2016      Minimum
Rent – 2017      Minimum
Rent – 2018  

198

   1051 Canton Rd, Marietta, GA    $ 394,000.00       $ 406,000.00       $
418,000.00       $ 431,000.00       $ 444,000.00   

201

   6231 Hwy 85, Riverdale, GA    $ 476,000.00       $ 490,000.00       $
505,000.00       $ 520,000.00       $ 536,000.00   

 

    

Address

   Minimum
Rent – 2019      Minimum
Rent – 2020      Minimum
Rent – 2021      Minimum
Rent – 2022      Minimum
Rent – 2023  

198

   1051 Canton Rd, Marietta, GA    $ 457,000.00       $ 471,000.00       $
485,000.00       $ 500,000.00       $ 515,000.00   

201

   6231 Hwy 85, Riverdale, GA    $ 552,000.00       $ 569,000.00       $
586,000.00       $ 604,000.00       $ 622,000.00   

 

    

Address

   Minimum
Rent – 2024      Minimum
Rent – 2025      Minimum
Rent – 2026      Minimum
Rent – 2027      Minimum
Rent – 2028   198    1051 Canton Rd, Marietta, GA    $530,000.00     
$546,000.00      $562,000.00      $579,000.00      $596,000.00  

201

   6231 Hwy 85, Riverdale, GA    $ 641,000.00       $ 660,000.00       $
680,000.00       $ 700,000.00       $ 721,000.00   

(b) Exhibit A of the Original Lease Agreement (as replaced in its entirety by
Annex A to the Fifth Amendment) is hereby amended by deleting the “Aggregate”
row thereof and replacing the same with the following:

 

Address

   Minimum Rent –
Through
12/31/2014      Minimum Rent –
2015      Minimum Rent –
2016      Minimum Rent –
2017      Minimum Rent –
2018  

Aggregate

   $ 459,130,000.00       $ 472,904,000.00       $ 487,091,000.00       $
501,703,000.00       $ 516,754,000.00   

 

Address

   Minimum Rent –
2019      Minimum Rent –
2020      Minimum Rent –
2021      Minimum Rent –
2022      Minimum Rent –
2023  

Aggregate

   $ 532,257,000.00       $ 548,224,000.00       $ 564,671,000.00       $
581,610,000.00       $ 599,058,000.00   

 

Address

   Minimum Rent –
2024      Minimum Rent –
2025      Minimum Rent –
2026      Minimum Rent –
2027      Minimum Rent –
2028  

Aggregate

   $ 617,030,000.00       $ 635,541,000.00       $ 654,607,000.00       $
674,245,000.00       $ 694,473,000.00   

 

- 2 -



--------------------------------------------------------------------------------

(c) Exhibit C of the Original Lease Agreement (as replaced in its entirety by
Annex B to the Fifth Amendment) is hereby amended by deleting the definitions of
“Tier 1 Threshold”, “Tier 2 Threshold” and “Tier 3 Threshold” therefrom and
replacing them with the following:

(i) “‘Tier 1 Threshold’ means $887,400,000.00, increasing at a rate of three
percent (3%) per annum compounded annually for each Fiscal Year.”

(ii) “‘Tier 1 Threshold’ means $1,017,400,000.00, increasing at a rate of three
percent (3%) per annum compounded annually for each Fiscal Year.”

(iii) “‘Tier 1 Threshold’ means $1,177,400,000.00, increasing at a rate of three
percent (3%) per annum compounded annually for each Fiscal Year.”

2. Ratification. All provisions of the Original Lease Agreement, as hereby
amended, are hereby ratified and declared to be in full force and effect. All
references in the Original Lease Agreement to the “Agreement”, “herein”,
“hereunder” or terms of similar import shall be deemed to refer to the Original
Lease Agreement, as amended by this Agreement.

3. Applicable Law. This Agreement shall be construed under, and governed in
accordance with, the laws of the State of New York; provided, that the
provisions for the enforcement of Landlord’s rights and remedies under the
Original Lease Agreement, as modified by this Agreement, shall be governed by
the laws of each of the respective states where the Leased Property is located
to the extent necessary for the validity and enforcement thereof.

4. Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Lessee, its successors and assigns, and shall be binding and inure to
the benefit of Manager and its permitted assigns.

5. Headings. Headings of sections are inserted only for convenience and are in
no way to be construed as a limitation on the scope of the particular sections
to which they refer.

6. Incorporation of Recitals. The recitals set forth in the preamble of this
Agreement are hereby incorporated into this Agreement as if fully set forth
herein.

[SIGNATURE PAGE FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above first written.

 

LANDLORD ESA P PORTFOLIO L.L.C. By:  

/s/ Ross W. McCanless

Name:   Ross W. McCanless Title:   Vice President & Secretary ESA P PORTFOLIO MD
TRUST By:  

/s/ Ross W. McCanless

Name:   Ross W. McCanless Title:   Vice President & Secretary ESH/TN PROPERTIES
L.L.C. By:  

/s/ Ross W. McCanless

Name:   Ross W. McCanless Title:   Vice President & Secretary TENANT ESA P
PORTFOLIO OPERATING LESSEE LLC By:  

/s/ Ross W. McCanless

Name:   Ross W. McCanless Title:   Vice President & Secretary

SIXTH AMENDMENT TO OPERATING LEASE (P PORTFOLIO)